Citation Nr: 1529621	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  14-00 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to March 1999 and from May 2001 to February 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied service connection for type 2 diabetes mellitus.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed diabetes is related to his military service.  In an October 2012 statement, he argued that while serving in Iraq, the collapse of their supply lines created lack of adequate nutrition and exacerbated the potential to develop diabetes.  He reported that several of his fellow soldiers were diagnosed with type 2 diabetes.  He indicated that on several occasions he felt dizzy and light-headed and that went he returned to the states, he went to the clinic and was told to eat more frequent meals.  His symptoms continued over the years and he was diagnosed with diabetes in approximately October 2011.  He further stated that he had been testing high for blood sugars for years.  

Review of service treatment records shows that in March 2004, the Veteran was seen for complaints of feeling faint and dizzy and very shaky and disoriented when missing a meal.  He stated that his urine had a strong smell and his breath was very pungent with a metallic smell.  He was concerned he could have diabetes.  Assessment was "probably reactive hypoglycemia".  A diagnosis of diabetes was not shown during service.  

A March 2013 VA opinion indicates that the Veteran did not meet the diagnostic criteria for diabetes in 2004.  Blood sugars remained stable and the HgbA1c was within normal range.  The nurse practitioner stated that it was less likely than not that he had a diagnosis of diabetes in 2004 and more likely it was reactive hypoglycemia.  

As set forth, the VA opinion addresses only whether the Veteran had a diagnosis of diabetes during service.  The Board notes, however, that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Additionally, service connection may be granted for certain chronic diseases, including diabetes, if manifested to a compensable degree within one year following discharge.  38 C.F.R. §§ 3.307, 3.309(a) (2014).  

In the notice of disagreement and Form 9, the attorney argued that the Veteran was not provided an examination and the opinion was not adequate.  The Board agrees that an examination and further opinion are needed.  

Information of record shows that the Veteran receives VA treatment.  VA records were last added to the virtual folder in December 2012.  Updated records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Center in Providence, Rhode Island for the period from December 2012 to the present.  

2.  Thereafter, schedule the Veteran for a VA examination to address the likely etiology of type 2 diabetes mellitus.  The electronic claims folder must be available for review.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that currently diagnosed type 2 diabetes mellitus is related to active service or events therein.  The examiner should also indicate whether the Veteran met the diagnostic criteria for diabetes within one year following discharge from service.  The examiner is advised that the Veteran is competent to report his symptoms during service and continuing to date.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

A complete rationale should be provided for any opinion offered.  

3.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to service connection for type 2 diabetes mellitus.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




